394 U.S. 846 (1969)
WAGGONER ET AL.
v.
ROSENN, SECRETARY OF PUBLIC WELFARE OF PENNSYLVANIA.
No. 144, Misc.
Supreme Court of United States.
Decided May 5, 1969.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF PENNSYLVANIA.
William C. Sennett, Attorney General of Pennsylvania, and Edgar R. Casper, Deputy Attorney General, for appellee.
PER CURIAM.
The motion of appellants for leave to proceed in forma pauperis is granted. The judgment is vacated and the case is remanded to the United States District Court for the Middle District of Pennsylvania for further consideration in light of Shapiro v. Thompson, ante, p. 618.